Citation Nr: 1642633	
Decision Date: 11/04/16    Archive Date: 11/18/16

DOCKET NO.  98-05 529A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana  


THE ISSUE

Entitlement to an increased rating for peritoneal adhesions associated with a psychophysiological gastrointestinal reaction, currently rated as a combined 30 percent disabling (10 percent schedular and 20 percent extraschedular).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. Connolly, Counsel 



INTRODUCTION

The Veteran had active service from January 1954 to January 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 1997 rating decision of the Department of Veterans Affairs (VA) Regional Office in Indianapolis, Indiana (RO), which denied the claim for an increased rating (in excess of 10 percent) for peritoneal adhesions associated with a psychophysiological gastrointestinal reaction.  In a September 1999 rating decision, the RO denied entitlement to compensation under 38 U.S.C.A. § 1151 for status post Whipple resection with secondary chronic pancreatitis and pancreatic insufficiency.  The Veteran appealed both issues.

In December 2000, the Board remanded both these issues.  In a May 2005 decision, the Board denied both issues.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court) and, in January 2008, the Court vacated and remanded the May 2005 Board decision for readjudication.

In March 2012, the Board denied entitlement to compensation under 38 U.S.C.A. § 1151 for status post Whipple resection with secondary chronic pancreatitis and pancreatic insufficiency.  The Board remanded the issue of an increased rating (in excess of 10 percent) for peritoneal adhesions associated with a psychophysiological gastrointestinal reaction.  

In a January 2013 decision, the Board again denied the claim for an increased rating for peritoneal adhesions associated with a psychophysiological gastrointestinal reaction which remained on appeal.  The Veteran again appealed to the Court.  Pursuant to a Joint Motion for Remand (JMR), the Board's decision was vacated and the case was remanded back to the Board.  The Board remanded the case to the RO in May 2014 and April 2015.

In May 2016, the Acting Director of VA's Compensation and Pension Service issued a determination in which he determined that entitlement to an increased evaluation, in excess of 10 percent on an extraschedular basis, for the service-connected peritoneal adhesions is warranted.  He stated that the Veteran was to be awarded an additional 20 percent evaluation under Diagnostic Code 7301, effective May 2, 1997; date of the claim for an increased evaluation for the service-connected peritoneal adhesions.  In a May 2016 rating decision, the RO increased the disability rating for evaluation of adhesions of the peritoneum from 10 percent disabling to 20 percent disabling effective May 2, 1997.  However, and as pointed out by the representative, the Director assigned an additional 20 percent rating to the already assigned 10 percent rating.  Thus, pursuant to 38 C.F.R. § 4.25 which governs combined ratings; the Veteran's overall combined rating for his disability is actually 30 percent.  

The Board notes that the October 1997 rating decision and subsequent March 1998 statement of the case cited to evidence regarding erectile dysfunction (ED), within the rating for peritoneal adhesions; however, it is clear that the Veteran is claiming secondary service connection for a separate disability and there is no rating decision formally adjudicating secondary service connection nor was the Veteran notified of any denial of secondary service connection.  Moreover, an October 2009 examination again raises the matter of ED as secondary to service-connected peritoneal adhesions associated with a psychophysiological gastrointestinal reaction.  Since this issue has not been formally adjudicated by the Agency of Original Jurisdiction (AOJ); the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's peritoneal adhesions are the dominant part of his disability rather than the psychological component; his peritoneal adhesions developed after his appendix was removed during service and he suffers from significant residuals, but there is no definite partial obstruction shown by X-ray or any other testing.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for peritoneal adhesions associated with a psychophysiological gastrointestinal reaction have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.113, 4.114, 4.126(d), Diagnostic Code 7301 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary notice and then readjudicating the claim - including in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Here, the Veteran was provided with the relevant notice and information in October 1997, September 1999, February 2002, May 2010, and April 2012 letters.

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's VA records, and identified private treatment records have been obtained and associated with the record.  The Veteran was also provided with VA examinations which, collectively, are adequate as the record was reviewed, the examiner reviewed the pertinent history, examined the Veteran provided findings in sufficient detail, and provided rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Veteran was specifically examined to assess and then reassess the severity of this disability in question.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and Allday v. Brown, 7 Vet. App. 517, 526 (1995).  The records satisfy 38 C.F.R. § 3.326.

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence should be submitted to substantiate the claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).

Rating

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  

However, if VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased-rating claim has been pending.  Cf. McClain v. Nicholson, 21 Vet. App. 319, 323 (2007) (Board finding that veteran had disability "at some point during the processing of his claim," satisfied service connection requirement for manifestation of current disability); Moore v. Nicholson, 21 Vet. App. 211, 216-17 (2007).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), the United States Court of Appeals for Veterans Claims found no basis for drawing a distinction between initial ratings and increased rating claims for applying staged ratings.  Accordingly, it was held that ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  In this case, there has not been a material change in the disability level and a uniform rating is warranted.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

The Veteran is currently assigned a combined 30 percent disability rating (10 percent schedular and 20 percent extraschedular) for peritoneal adhesions associated with psychophysiological gastrointestinal reaction under the provisions of 38 C.F.R. § 4.114, Diagnostic Code 7301.  He contends that his peritoneal adhesions are more disabling than currently evaluated and has appealed for an increased rating.  The Board observes that when a single disability has been diagnosed both as a physical condition and as a mental disorder, the rating agency shall evaluate it using a diagnostic code which represents the dominant (more disabling) aspect of the condition.  See 38 C.F.R. §§ 4.14, 4.126(d).  Thus, only the predominant diagnostic code is used.  According to the evidence of record, the Veteran's peritoneal disability has been determined to be the dominant aspect of the service-connected disability, as further indicated below.  

In addition, the rating schedule provides that there are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  Consequently, certain coexisting diseases in this area do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in 38 C.F.R. § 4.14.  See 38 C.F.R. § 4.113.  According to 38 C.F.R. § 4.114, ratings under Diagnostic Codes 7301 to 7329 inclusive, 7331, 7342, and 7345 to 7348 inclusive will not be combined with each other.  A single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  See 38 C.F.R. § 4.114.

As noted, the Veteran has been rated under Diagnostic Code 7301.  Under that code, adhesions of the peritoneum are assigned a 10 percent rating for moderate adhesions of the peritoneum with pulling pain on attempting work or aggravated by movements of the body, or occasional episodes of colic pain, nausea, constipation (perhaps alternating with diarrhea) or abdominal distension.  A 30 percent rating is assigned for moderately severe adhesions of the peritoneum with partial obstruction manifested by delayed motility of barium meal and less frequent and less prolonged episodes of pain.  A higher 50 percent disability rating is assigned for severe adhesions of the peritoneum with definite partial obstruction shown by X-ray, with frequent and prolonged episodes of severe colic distension, nausea or vomiting, following severe peritonitis, ruptured appendix, perforated ulcer, or operation with drainage. 

The provisions of 38 C.F.R. § 4.112 provide that for the purposes of evaluating conditions in 38 C.F.R. § 4.114, the term "substantial weight loss" means a loss of greater than 20 percent of the individual's baseline weight, sustained for three months or longer; and the term "minor weight loss" means a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer.  "Baseline weight" means the average weight for the two-year-period preceding onset of the disease.  

Historically, service connection for peritoneal adhesions was granted in a May 1957 rating decision and a 10 percent rating was assigned under Diagnostic Code 7301, effective January 1957.  During service, the Veteran underwent a laparotomy with drainage abscess as well as a second laparotomy and appendectomy.

VA treatment records dated in April 1997 revealed that the Veteran was admitted to undergo a Whipple procedure for a duodenal mass and two small hernias.  His present illness dated back to March 1997 when he underwent an esophagogastroduodenoscopy to rule out dysphasia.  Gastric varices were seen at that time.  In addition, there was a large mass in the duodenum that was biopsied as tubulovillous adenoma.  The Veteran tolerated the procedure well without apparent complications.  He denied abdominal pain, nausea, vomiting, diarrhea, fevers, chills, night sweats, or constipation.  He complained only of mild back pain and was discharged home.  In May 1997 he underwent exploratory laparotomy and incision, and drainage of peritoneal abscess.  

In June 1997, the Veteran reported that he was doing well (postoperative) while undergoing home nursing, however he did have drainage from 3 Jackson Pratt (JP) drains.

In February 1998, the Veteran was afforded a VA examination.  At that time, the Veteran complained of abdominal pain secondary to adhesions.  He stated that the pain occurred once each week or once every 2 weeks and lasted 2 to 3 days.  He described the pain as cramping in nature and stated it was located in the right and left lower quadrant.  He denied having any relieving factors, but stated that the pain usually subsided on its own.  He also described having constipation for 1 to 2 days, followed by diarrhea.  On physical examination, the Veteran stated that his weight had increased by 10 pounds after having surgery in 1997.  His abdomen was soft with diffuse tenderness.  There was no guarding or rebound tenderness.  There was also no hepatosplenomegaly or masses.  The Veteran exhibited good bowel sounds.  The examiner stated that the Veteran had symptoms of abdominal pain and alternating constipation and diarrhea once a week or once every 2 weeks, lasting 2 to 3 days. 

In July 1997, it was noted that the Veteran was improving.  In August 1997, the Veteran denied difficulty eating.  It was noted that his appetite increased with eating.  He had no nausea or vomiting.  At that time, the Veteran reported no new problems.  The Veteran stated that he had been eating well for 2 weeks without vomiting, although he had mild abdominal pain with climbing stairs.  There was also mild tenderness of the left mid-back to palpation and with deep inspiration but improving since treatment for bronchitis.  A later August 1997 sonogram report noted that the Veteran had developed postoperative fluid collections following a status post Whipple for pancreatic adenoma.  He also noted drainage from the site with tenderness.  A subsequent treatment report indicated that the Veteran had purulent discharge from the JP site.  It was noted that he had status post Whipple complicated by abscess.  In October 1997, the Veteran was diagnosed with status post Whipple with a postoperative abscess.  It was noted that he had drainage since May 1997.

A February 1998 examination showed that on abdominal evaluation, the abdomen was soft with diffuse tenderness, no guarding, and no rebound.  There was no hepatosplenomegaly and no masses.  The Veteran had good bowel sounds.

In February 1998, the Veteran also underwent a mental health examination which yielded no diagnosis.  The examiner noted that the Veteran did not suffer any psychiatric disturbance.

In an April 1998 VA opinion, it was noted that the Veteran's Whipple resection was a major abdominal resection requiring removal of 1/3 to 1/2 of the stomach, the entire duodenum, the distal common bile duct, and the head of the pancreas.  The surgery was complicated by pancreatic fistula, diffuse peritonitis, and abscess and drains were in place for over 1 year.  It was noted that the complications associated with the Whipple resection were not related to any pre-existing condition but were an unfortunate complication of major surgery.

In July and August 1999, the Veteran was examined by VA again.  The Veteran reported that he had undergone a Whipple procedure and had experienced a lot of abdominal cramps, pain, and diarrhea.  On physical examination, the Veteran did not appear in distress or discomfort.  His abdomen had multiple surgical incisions which were all intact.  The abdomen was soft, nontender, and non-distended.  He had normoactive bowel sounds in all four quadrants.  The examiner noted that the Veteran's pancreatitis and other pancreas problems would require the lifetime use of pancreatic enzymes to assist the Veteran in digesting food as well as to help decrease pancreatic insufficiency which often resulted in diarrhea, due to maldigestion.  

In December 2000, the Board remanded this case for an examiner to distinguish the symptoms associated with the Veteran's nonservice-connected post-operative Whipple resection and his service-connected peritoneal adhesions.  In response, in March 2003, the Veteran was afforded another VA examination.  At that time, the Veteran complained of diarrhea and abdominal pain.  He also indicated that, at times, he had a bowel movement every 1 to 2 hours, limiting him socially.  The Veteran also reported chronic right lower quadrant sharp pain and denied weight loss.  Physical examination revealed that the Veteran complained of pain in the right lower quadrant.  There was a scar of prior surgery.  Bowel sounds were good.  The Veteran had a stool Wright stain done which was negative.  A Sudan stain of the stool was also normal.  A colonoscopy revealed a few small-mouth diverticula in the entire colon.  An upper gastrointestinal endoscopy revealed Grade I reflux esophagitis.  A computerized tomography (CT) of the abdomen revealed small gastric varices, some fatty replacement of the liver, degenerative joint disease, and vascular calcification.  The impression was diarrhea and abdominal pain.  The examiner stated that the Veteran's complaint of right lower quadrant abdominal pain could be related to his undergoing the Whipple procedure in 1997 (which is neither service-connected nor subject to compensation from 38 U.S.C.A. § 1151 entitlement as noted in the introductory portion of this decision).  He noted that it could also be related to the development of adhesions, though that could only be proved by undergoing CT enteroclysis.  He maintained that if such adhesions did exist, they would represent a necessary consequence of the surgery.  With respect to the Veteran's complaints of diarrhea, the examiner asserted that the diarrhea was related to the fact that the Veteran failed to take pancreatic enzyme replacement medications regularly. 

As noted in the introductory portion of this decision, in May 2005, the Board denied the claim for an increased rating and this decision was appealed to the Court, which in turn vacated the Board's decision.  The May 2005 Board decision was vacated by the Court because the Board failed to ensure compliance with its December 2000 remand instructions to obtain a comprehensive examination to determine the nature and extent of any residuals of the Veteran's 1997 Whipple procedure (a matter no longer on appeal as it was denied by the Board previously in March 2012) and the severity of his service-connected peritoneal adhesions and psychophysiological gastrointestinal reaction.  It was noted that the Board had instructed the examiner to, in part, identify and differentiate all symptoms related to peritoneal adhesions from any identified residuals related to the Whipple procedure.  Although the VA examiner in March 2003 indicated that the Veteran's diarrhea was not related directly to the Whipple procedure, but rather to being noncompliant with his pancreatic medications, he did not offer a definitive opinion concerning the etiology of the Veteran's abdominal pain.  In the Court's determination, it was noted that the VA examiner in March 2003 indicated that the Veteran's abdominal pain could be related to peritoneal adhesions or possibly to the Whipple procedure, and that only a CT enteroclysis would reveal whether there were any adhesions.  However, no diagnostic tests were conducted to resolve the matter, despite the Board's specific instructions to conduct "all tests and studies deemed necessary."  The examiner did not conduct any additional tests, and did not offer any discussion or analysis concerning the severity of the Veteran's adhesions with respect to the rating criteria and there was insufficient information of record to determine the current severity of his service-connected disability.  

Accordingly, the Board remanded the case for additional records to be obtained and for the Veteran to be afforded another examination.  A VA examination was thereafter completed in August 2009.  The examiner  noted that there was a history of daily nausea, diarrhea occurring more than 6 times per day, constipation occurring less than monthly, and gastrointestinal pain which radiated horizontally across the upper abdomen; however, there was no vomiting, fistula, other symptoms, or episodes of abdominal colic or distention.  The examiner indicated that there were no signs consistent with a partial obstruction.  Physical examination revealed mild diffuse nonspecific tenderness, mild gaseous distention, no rebound, mass, or guarding.  The Veteran was nontender along his surgical scars, with no complications of the scars.  The examiner felt that the negative effects on daily functioning and employment were related to the Veteran's prior Whipple procedure.  The VA examiner further determined that the Veteran's abdominal pain was a result of his Whipple procedure, and not related to service-connected peritoneal adhesions.  The examiner also indicated that the Veteran's peritoneal adhesions were not moderately severe in degree.  However, a CT enteroclysis was not performed to determine the severity of the Veteran's adhesions and the examiner did not provide an explanation as to how he determined the presence and severity of such a disability without such recommended testing.  Further, testing again was not completed to determine if the Veteran had partial obstruction manifested by delayed motility of barium meal as described by the Court. 

Therefore, in April 2010, the Board again remanded this case for a new VA examination to include a CT enteroclysis of the abdomen to determine the presence and severity of the Veteran's abdominal adhesions, and barium meal testing to determine if the Veteran had partial obstruction manifested by delayed motility of barium meal.  In addition, the Board noted that if the VA examiner determined that any such testing is not necessary to determine the extent and severity of any peritoneal adhesions, the VA examiner was to explain why such testing was unnecessary and must explain the medical basis for his conclusions.  If the examiner determined that other testing will provide the same information, an explanation was to be provided and such testing ordered.  The Veteran was afforded another examination in July 2011.  At that time, the Veteran reported gastrointestinal problems which he basically indicated were worse after the Whipple procedure.  He indicated that he took one pill before he started to eat or he would get loose bowel movements, bloating, abdominal discomfort, and increased gassiness.  If he took the medication consistently, he had 5-6 pudding like movements a day, basically split between daytime and nighttime.  He also reported having about one episode of fecal incontinence a month, which occurred at night.  He also related that he had fecal seepage which required him to change his underwear during the day.  The stool had a strong odor which he found embarrassing.  The Veteran also related that he had nausea and queasiness, but no vomiting.  The pain was a pressure sensation that was worse when he wore a belt around his abdomen.  The pain was typically a 6 to 7 out of 10 on a pain scale of 1 to 10 with 10 being worse.  The pain went up to a 10 if he wore a belt.  The pain also increased with walking.  When he was jostled such as when driving on the road, this also aggravated his abdominal pain.  In addition, certain foods were poorly tolerated and increased symptoms.  The Veteran indicated that eating small and more frequent meals helped.  He denied having any problems maintaining his weight and his appetite remained good.  Physical examination revealed multiple well healed scars (from the Whipple procedure) in the right upper quadrant, midline abdominal, and right lower quadrant.  The scars were minimally tender to palpation.  The abdomen was soft, non-tender to light palpation, and had mild gaseous distention.  It was diffusely tender to deeper palpation (non-specific).  There was no organomegaly appreciated.  Bowel sounds were normoactive.  There was no evidence of ventral or groin hernia.  It was noted that the Veteran was employed full-time as a truck driver.  It was noted that the Veteran's abdominal disabilities effected his daily living and employment as the Veteran had decreased concentration, poor social interactions, lack of stamina, weakness or fatigue, fecal incontinence, and pain.  He was unable to exercise or play sports; had severe impairment for recreation and toileting; had moderate impairment for chores, shopping, and traveling and had no impairment for bathing, dressing, or grooming.  

The July 2011 examiner addressed the differentiation of symptomatology, including abdominal pain and diarrhea, regarding whether each was related to the Veteran's service-connected peritoneal adhesions or the result of the Whipple procedure.  The examiner stated that it was impossible to determine what percentage of the symptoms was related to either the service-connected peritoneal adhesions or the Whipple procedure.  The examiner also addressed the question of whether the Veteran had severe adhesions by noting that the record did not contain any evidence of hospitalization or obstruction as well as noting that there was no evidence of severe colic distension or vomiting.  A CT enteroclysis was still not performed to determine the severity of the Veteran's adhesions and the examiner did not provide an explanation as to how a determination was made regarding the presence and severity of such a disability without such recommended testing.  The examiner stated, however, that another CT enteroclysis should not be performed because the Veteran had been subjected to two other CT scans in the past two years and should therefore not be exposed to further radiation.  The Board further notes that two private CT scans of the abdomen were performed in November 2010 and July 2011.  The November 2010 report regarding the CT scan did not note anything regarding the Veteran's peritoneal adhesions or previous surgical procedures.  The July 2011 CT scan report noted no retroperitoneal lymphadenopathy or hemorrhage with remaining abdominal viscera showing no convincing abnormality.  The examiner also addressed the Board's question regarding whether the Veteran had moderately severe adhesions and whether there was evidence of partial obstruction manifested by delayed motility of barium meal by noting that the Veteran had no documented bowel obstructions warranting frequent hospitalizations which severe adhesions would be expected to cause.  Additionally the examiner noted that the Veteran had adequately maintained his weight over a period of nine years which would not be possible if he had severe adhesions as he would likely show signs of compromised nutritional status or dehydration.  In both instances the examiner stated that the Veteran did not have severe adhesions.  

However, the Board notes that it was unclear in this examination report whether these assessments also meant that the Veteran did not have moderately severe adhesions.  Also, testing again was not completed to determine if the Veteran had partial obstruction manifested by delayed motility of barium meal as described by the Court in its prior determination.  The examiner stated that a barium meal or barium swallow test would not be subtle enough to provide the information requested and as such was not necessary to perform.  

Thereafter, in September 2011, a VA examiner opined that the Veteran did not sustain any additional disability of any pre-existing conditions as a result of his surgeries in April and May 1997.  The examiner provided rationale.  Pertinent to symptoms during the appeal period, the examiner noted that duodenal lesion was discovered on upper endoscopy for evaluation of dysphagia in 1997.  A biopsy indicated that that it was a villoglandular adenoma with focal high grade dysplasia.  It was noted that the case was reviewed in surgical pathology conference, indicating that while there was no malignancy in the material examined malignancy could not be ruled out in the surrounding area.  The VA examiner noted that at the time of the diagnosis, the Veteran's lesion already displayed dysplasia and a pancreaticoduodenectomy (Whipple Procedure) was the standard procedure in such an instance.  The examiner noted that the most common post-surgical complication of a pancreaticoduodenectomy is leaking of pancreatic juices from the incision and weight loss.  The Veteran did have a post-operative abscess due to an enzyme leak at the pancreatic anastomosis site.  He developed increased pain, cellulitis of the right flank and fever which necessitated the May 1997 surgery.  The Veteran's post-operative course was complicated by enzyme seepage at the pancreatic anastomosis which led to the second surgery and the prolonged recovery.  The examiner noted that the Veteran's residual foul smelling diarrhea and abdominal cramps were to be expected, as well as some weight loss.

In April 2012, the Board remanded this case again.  In June 2012, the requested VA examination was performed, which included a review of the record and the Veteran's history.  It was noted that during service, the Veteran suffered a ruptured appendix and subsequent peritonitis.  The Veteran underwent emergency surgery and an appendectomy.  The examiner noted that since that time, the Veteran reported suffering intermittent pain.  He underwent a cholecystectomy in 1971 due to a ruptured gallbladder.  He also underwent a Whipple procedure for benign pancreatic tumor in 1997.  The Veteran related that his condition had become more serious since 1997 and the Whipple procedure.  He reported that he had to eat small portions, and monitor his fat intact due to constant diarrhea, particularly with heavy carbohydrate intact.  In addition, the Veteran related that since the Whipple procedure, he had experienced pain going down both his flanks to his scrotum.  The pain was an 8 out of 10 on a pain scale of 1 to 10 with 10 being worse.  The Veteran related that he was employed as a semi-truck driver.  He indicated that he could not due much lifting.  He also stated that he did not have nausea or vomiting, but had stomach pain which lasted most of the day.  However, the Veteran later indicated that he did have pain as well as nausea.  With regard to the severity of the symptoms, the examiner stated that considering less prolonged episodes of pain, less frequent episodes of pain, a partial obstruction manifested by delayed motility of barium meal, and moderately severe manifestations, the Veteran had less frequent episodes of pain.  Also with consideration of manifestations caused abdominal distention, occasional episodes of constipation (perhaps alternating with diarrhea), occasional episodes of nausea, occasional episodes of colic pain, pulling pain on attempting work or aggravated by movements of the body, or moderate manifestations, the Veteran had occasional episodes of colic pain and nausea.  Abdominal testing was performed.  A small bowel series and urinary film of the abdomen revealed a normal gas pattern.  There was a moderate amount of stool in the ascending and descending colon.  A dilated loop of small bowel in the midportion of the abdomen was also seen.  The barium testing was also performed.  The results showed that there was a suggestion of gastrojejunostomy.  A rapid filling of jejunum was noted.  The visualized jejunum and ileum showed a normal mucosal patter.  There was no evidence of obstruction, dilation, sprue, or diverticulosis.  The terminal ileum was identified and spotted and showed no definite evidence of Crohn's disease.  The impression was no major abnormality of the small bowel.  There was normal transit time of close to one hour.  There was a suggestion of previous gastrojejunostomy.  There was no evidence of inflammatory bowel disease.  The examiner concluded that the Veteran had a normal barium study, showing no delay in barium.  The examiner opined that the Veteran did not suffer from adhesions at the present time and did not have mechanical obstruction of his colon at the present time.  The Whipple procedure was noted by the examiner to cause the Veteran significant pain.  The examiner stated that the peritoneal disability did not impact the Veteran's ability to work.

Pursuant to the November 2013 JMR, the Board remanded this claim.  The remand indicated that the records from the Social Security Administration (SSA) should be procured and for adequate consideration to be given to the matter of whether an extraschedular rating is warranted in this case, particularly due to symptoms of fecal incontinence, weight loss, decreased concentration, poor social interactions, lack of stamina, weakness and fatigue.  As such, the Board found that the extraschedular matter needed referral to the  Chief Benefits Director or the Director, Compensation and Pension Service for consideration of an extraschedular evaluation under  38 C.F.R. § 3.321 (b)(1).  Thereafter, the SSA indicated that there were no records.

In March 2016, a Decision Review Officer (DRO) at the RO prepared a Memorandum for the Director of Compensation and Pension Services regarding the appropriateness of an extraschedular rating.  The DRO recommended that  Compensation Service should agree to accept jurisdiction on a purported May 2, 1997 claim for benefits as provided by 38 U.S.C.A. § 1151 and the ruling in Brown v. Gardner, 513 U.S. 115 (1994) and grant the claim for compensation.  It was noted that the Board accepted jurisdiction and adjudicated only an April 7 1998, 1151 claim for compensation and only under the rules effective from October 1, 1997.  The DRO stated that the Board did not review and did not adjudicate a May 1997 claim for compensation as provided by 38 U.S.C.A. § 1151 and the ruling in Brown, and thus, the Board's decision did not subsume that specific claim.  See Brown (Alfred) v. West, 203 F.3d 1378 (Fed. Cir. 2000).  As the issue of the evaluation of the service-connected peritoneal adhesions and the potential for compensation for the residuals of surgery have already been found to be inextricably intertwined by the Board, the DRO stated that it was now necessary to adjudicate the May 2, 1997, claim prior to consideration of 38 CFR 3.321.  The DRO indicated that it was recommended that an evaluation of 60 percent as provided by 38 CFR 4.118, Diagnostic Code 7308, Post gastrectomy Syndromes, be awarded but that an extraschedular evaluation for peritoneal adhesions be denied.  

As noted in the introductory portion of this decision, the Board denied the claim for compensation under 38 U.S.C.A. § 1151 for status post Whipple resection with secondary chronic pancreatitis and pancreatic insufficiency in March 2012.  The Board determined that the evidence failed to show that the any of the Veteran's current disabilities or symptoms were the result of carelessness negligence, lack of proper skill, error in judgment, or similar instance of fault related to the April 1997 Whipple resection, the post-operative care or the subsequent May 1997 surgery to repair the abscess.  In this regard, the Board noted that the evidence showed that the abscess formation due to a leak at the pancreatic anastomosis, the residual foul-smelling diarrhea, and abdominal cramping were all reasonably foreseen consequences of the type of surgery the Veteran underwent.  Additionally, there the Board noted that there was evidence that the Veteran gave consent and was aware of both the benefits and risks of the surgery performed.  Finally the Board indicated that there was a lack of competent evidence of record that indicated the standard of care provided by the VA during the April 1997 surgery, the post-operative care, or the May 1997 surgery was careless or negligent, or below the proper standard of care.  Therefore the claim for entitlement to compensation under the provisions of 38 USCA § 1151 for status postoperative Whipple resection, with secondary chronic pancreatitis and pancreatic insufficiency as a result of VA treatment was denied.  The Veteran did not appeal this decision which is currently a final decision.  Moreover, there has been no motion for clear and unmistakable error in the March 2012 Board decision.  With regard to the DRO's suggestion that there was an earlier claim made for compensation under 38 U.S.C.A. § 1151 on May 2, 1997, the Board has reviewed the May 2, 1997 correspondence and this was a claim for an increased rating for peritoneal adhesions associated with a psychophysiological gastrointestinal reaction and was specifically identified as such by the Veteran.  There is no mention of VA surgery/Whipple procedure in that correspondence or any intent to claim compensation under 38 U.S.C.A. § 1151.  Thus, the Board appropriately did not consider the May 2, 1997 correspondence a claim under 38 U.S.C.A. § 1151.  See 38 C.F.R. §§  3.1(p), 3.155(a), 3.157 (2014); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992); Criswell v. Nicholson, 20 Vet. App.501, 504 (2006); Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009); see also MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006); see also 79 Fed. Reg. 57,660 (Sept. 25, 2014) (claims and appeals filed on or after March 24, 2015).  

In this case, there were medical records submitted, but the Veteran limited his claim in May 1997 as one for an increased rating.  Moreover, a claim under 38 U.S.C.A. § 1151 is a claim for compensation which is paid as if service connection is awarded; it is not an increased rating claim.  Although medical records may have shown surgical and medical treatment by VA, these medical records do not establish an intent by the Veteran to file a claim under 38 U.S.C.A. § 1151 for residuals of that surgery/treatment, they only showed that the surgery/treatment occurred.  

In MacPhee v. Nicholson, the United Stated Court of Appeals for the Federal Circuit (Federal Circuit) found that the mere mention of a disorder in a medical record alone cannot be construed as a claim for compensation benefits.  459 F.3d 1323, 1327 (Fed. Cir. 2006); see also 38 C.F.R. § 3.157 (2015).  Rather, the Federal Circuit found that a medical examination report will only be considered an informal increased disability rating claim if service connection has already been established for the disability.  Id.; see 38 C.F.R. § 3.157 (b)(1); see also 38 C.F.R. § 3.155(a).  In other words, case law and VA regulations are clear that a VA medical record does not constitute an informal claim except for when the disability being treated was already service-connected.  In the current case, the medical records submitted were accepted as part of the increased rating for the peritoneal adhesions associated with a psychophysiological gastrointestinal reaction.  The Veteran was not being compensated either via service connection or via 38 U.S.C.A. § 1151 for status post Whipple resection with secondary residuals.  Thus, the medical records do not constitute an informal claim for that disability, that is, the residuals of a Whipple resection.  Thus, there was no claim pending on May 2, 1997 for 38 U.S.C.A. § 1151 for status post Whipple resection with secondary residuals.  

Thereafter, the Acting Director of Compensation and Pension Services issued a determination.  He noted that the December 2006 Court decision stated that the Veteran's claim filed under 38 U.S.C.A. § 1151 stemmed from the inextricably intertwined claim for an increased evaluation received in May 1997.  The March 2012 Board decision remanded the case for additional development.  The April 2015 Board decision remanded this case for extraschedular consideration.  Before the Acting Director of Compensation and Pension Services remained a determination to be made as to whether the Veteran is entitled to an increased evaluation, in excess of 10 percent on an extraschedular basis, for the service-connected peritoneal adhesion, associated with psychophysiological gastrointestinal reaction manifested by symptoms of fecal incontinence, weight loss, decreased concentration, poor social interaction, lack of stamina, weakness and fatigue under the § 3.321(b)(1).  The Acting Director noted that the Veteran underwent the Whipple procedure due for benign pancreatic tumor in 1997.  In June 2012, the Veteran reported that his condition became more severe following the procedure, with constant abdominal pain on both flanks down to the scrotum.  Prior to the Whipple procedure the Veteran was able to perform regular farm activities with minor discomfort.  Since the procedure his pain had increased from 4/10 to 8-9/10.  He also suffered with daily stomach pain.  The severity of manifestations of peritoneal adhesions was noted to be at level II with less frequent episodes of pain, with moderate occasional episodes of colic pain and nausea.  The examiner reported no abnormality of the small bowel, and a suggestion of previous gastrojejunostomy.  The peritoneal adhesion condition had no impact on the Veteran's ability to work.  The Whipple procedure had caused the Veteran significant pain and discomfort.  The Whipple procedure was unrelated to the active duty surgery and the pancreatic malignancy was also unrelated to the active duty surgery.  During the Whipple procedure, a large portion of the pancreas was removed.  The Veteran developed chronic pancreatitis causing a severe abdominal pain, cramps, and diarrhea.  The service-connected peritoneal adhesions condition stemmed from the Veteran's drainage of an abscess of a ruptured appendix which also caused abdominal pain and cramps (during service).  The residuals of the Whipple procedure exacerbated the symptoms of the service-connected peritoneal adhesions, which presented an exceptional or unusual disability picture which is not adequately addressed under the current rating schedule criteria.  Therefore, the Acting Director determined that entitlement to an increased evaluation, in excess of 10 percent on an extraschedular basis, for the service-connected peritoneal adhesions is warranted.  The Acting Director indicated that the Veteran was to be awarded an additional 20 percent evaluation under Diagnostic Code 7301, effective May 2, 1997; date of the claim for an increased evaluation for the service connected peritoneal adhesions. 

At this juncture, the Board again notes that there is a final Board decision which denied compensation for the residuals of the Whipple procedure and there was no earlier May 1997 claim for compensation under 38 U.S.C.A. § 1151.  The Acting Director also indicated that residuals of the Whipple's procedure exacerbated the symptoms of the Veteran's service-connected symptoms of the service-connected peritoneal adhesions.  As noted, to the extent that this finding pertains to a claim under 38 U.S.C.A. § 1151, there is no claim for compensation under 38 U.S.C.A. § 1151 currently before the Board.  However, the Board accepts that that the symptoms of severe abdominal pain/stomach pain, nausea, cramps, and diarrhea, have been common to both disabilities and cannot be disassociated between the two disabilities as this was the basis for the increase by the Acting Director.  

In a May 2016 rating decision, the RO increased the disability rating for evaluation of adhesions of the peritoneum from 10 percent disabling to 20 percent disabling effective May 2, 1997.  However, as noted, the 20 percent is added to the 10 percent.  Thus, per 38 C.F.R. § 4.25, the combined rating is actually 30 percent.  

As noted, a higher 50 percent disability rating is assigned for severe adhesions of the peritoneum with definite partial obstruction shown by X-ray, with frequent and prolonged episodes of severe colic distension, nausea or vomiting, following severe peritonitis, ruptured appendix, perforated ulcer, or operation with drainage.  In this case, the service-connected disability originally arose after an appendectomy.  The Board, as noted, accepts that there are symptoms of severe abdominal pain/stomach pain, nausea, cramps, and diarrhea, attributable at least in part to the peritoneal condition.  However, there is not definite partial obstruction shown by X-ray.  The Board further notes that while a VA CT was not performed, this could not be accomplished safely due to concerns over radiation exposure so it was not prudent to conduct this testing.  However, there are two private CTs of record.  These private CT tests did not reveal adhesions and the barium meal testing did not reveal adhesions or obstruction.  Moreover, on the recent examination, abdominal testing was performed, including a small bowel series and urinary film as well as barium meal testing and yielded results reflecting a normal barium study.  There was no delay in barium and the testing indicated that the Veteran does not suffer from adhesions at the present time or have mechanical obstruction of his colon at the present time.  

Thus, while the Veteran has symptoms due to his peritoneal condition as well as due to his prior Whipple procedure, physical examination and the appropriate testing shows that he does not have definite partial obstruction such that a higher 50 percent rating is warranted.  

The Board notes that the Veteran is competent to report pain and gastrointestinal symptoms and has done so in this case.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  However, this case was remanded numerous times because there are complex questions regarding the nature of his service-connected disability, certain medical tests were in order, there is nonservice-connected disability which plays an etiological  role regarding the claimed symptoms which are common to the residuals of the Whipple procedure and the peritoneal disability, and a medical professional's opinion was required.  The VA examiner's opinion is more probative than the Veteran's personal assertions because the examiner is an expert, examined the Veteran, reviewing his history, performed the necessary testing, and provided rationale for the conclusions reached.  Whether the Veteran has a partial obstruction is not within his lay purview and the medical evidence establishes that there is no such obstruction.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is factually accurate, fully articulated, and has sound reasoning for the conclusion.)  

The Board has also considered whether any of the other diagnostic codes pertaining to abdominal impairment should be applied, but finds that they are relevant to other specifically diagnosed gastrointestinal disorders, which the Veteran does not have and which are not service-connected.  The most similar disability, stomach injury, which could serve for an analogous rating, is also rated under Diagnostic Code 7301.  As such, the Veteran's disability is properly rated under Diagnostic Code 7301.

Finally, although the Veteran's representative asserts that a separate rating should be assigned based on fatigue under "chronic fatigue syndrome," the Veteran was initially service-connected for peritoneal adhesions associated with a psychophysiological gastrointestinal reaction.  Any psychiatric symptoms are considered as part of his current rating which was made under the gastrointestinal code, as indicated above.  The pertinent regulation provides that there is no additional separate rating for mental health impairment.  To that end, the Veteran has also only reported psychiatric symptoms on the July 2011 examination and indicated that he experienced decreased concentration, poor social interactions, lack of stamina, and weakness or fatigue.  Prior to that time, an earlier examination found no symptoms.  As previously noted, under 38 C.F.R. § 4.126(d), when a single disability has been diagnosed both as a physical condition and as a mental disorder, the rating agency shall evaluate it using a diagnostic code which represents the dominant (more disabling) aspect of the condition.  As the Veteran's gastrointestinal symptoms are the more dominant symptomatology and warrant a higher rating than psychiatric problems which would need to be at the level of causing occupational and social impairment with reduced reliability and productivity for a higher rating, and this level is not met, his rating has properly been assigned based on the gastrointestinal impairment.  See 38 C.F.R. § 4.130.  The Board notes that the Veteran's dominant symptoms associated with the peritoneal condition are clearly physical, and not mental in nature.  Moreover, the Veteran does not manifest symptoms that would warrant an analogous rating for chronic fatigue syndrome.  See 38 C.F.R. § 4.88b, Diagnostic Code 6254 (2015). 

In determining whether a higher rating is warranted for service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, the preponderance of the evidence is against a rating in excess of 30 percent.  

In considering the claim for a higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating, one in excess of the rating already assigned.

The symptoms associated with the Veteran's peritoneal disability are shown to cause impairment that is not already contemplated by the relevant diagnostic code, as cited above, and as noted resulted in the award of an additional 20 percent extraschedular rating.  Thus, VA has found that the applicable diagnostic code does not necessarily contemplate all of the symptoms associated with the Veteran's service-connected disability.  This additional rating contemplates the common symptoms of the peritoneal condition and the Whipple procedure residuals as some of those residuals cannot be disassociated from the peritoneal adhesions.  The Acting Director specifically considered the request for an extraschedular rating based on the complaints of fecal incontinence, weight loss, decreased concentration, poor social interactions, lack of stamina, weakness and/or fatigue.  Upon consideration of those factors as well as the Veteran's history regarding his GI condition and symptoms, as reviewed by the Acting Director, the additional 20 percent rating was assigned.  

The Board notes that the Veteran, as indicated, is rated based on the gastrointestinal symptoms under the rating schedule, rather than the psychiatric symptoms, such as decreased concentration, poor social interactions, lack of stamina, weakness and/or fatigue.  Thus, those mental health symptoms are actually implicitly contemplated under the psychiatric/mental impairment which is not dominant here, for the reasons already noted, and the rating is otherwise made under the appropriate diagnostic code.  The rating schedule specifically contemplates situations such as this one, where there are symptoms that are gastrointestinal as well as psychiatric, but specifies that a veteran is only rated based on the dominant group of symptoms; this this case, the gastrointestinal symptoms.  The fecal incontinence and weight loss are compatible with gastrointestinal symptoms.  The Veteran reported fecal incontinence symptoms on July 2011 evaluation.  However, he did not report nor does the record show that the fecal incontinence would warrant more than a 10 percent rating on its own since the Veteran does not have moderate constant incontinence leakage necessitating a pad.  See Diagnostic Code 7332.  Thus, the leakage on its own would warrant only a 10 percent rating.  The VA examiner indicated that weight loss was a common complication of his nonservice-connected surgery.  Further, weight loss is considered among the criteria for various gastrointestinal disabilities, but on its own is not a ratable disability, but rather a symptom.  It was noted in the record that the Veteran had adequately maintained his weight over a period of nine years.  The Board finds combining the leakage and the other symptoms reported by the Veteran and referred to the Acting Director, the overall 20 percent extraschedular rating and no more is appropriate.  Moreover, there have not been frequent periods of hospitalizations and the most recent VA examination report noted that the Veteran's employment was not impacted by the peritoneal condition.  To the extent that the Veteran's employment is impacted by the common symptoms due to both the peritoneal condition and the residuals of the Whipple procedure, the Board notes that the Veteran is in fact working and marked impairment is not shown.  During the course of the appeal, the Veteran previously indicated that he could not work until November 1999 due to recovery from his Whipple procedure, but the effects just due to that procedure are not for consideration as it is not service-connected or compensated under 38 U.S.C.A. § 1151.  Therefore, consideration of an extraschedular rating in excess of the additional 20 percent extraschedular rating already assigned is not warranted.


ORDER

Entitlement to an increased rating in excess of 30 percent for peritoneal adhesions associated with a psychophysiological gastrointestinal reaction, is denied.




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


